DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is responsive to the Amendments/Remarks of 09/14/2021. As directed by the amendment: claims 1, 5, 7, 11, 15, 17 and 20 have been amended, claims 6, 14 and 16 have been cancelled, and claims 2-4, 9-10 and 12-13 have been cancelled previously. Thus, claims 1, 5, 7-8, 11, 15, 17-20 are currently pending in this application, claim 19 remains withdrawn from the consideration.
Claim Objections
3.	Claims 1, 5, 7-8, 11, 14, 15, 17-18 and 20 are objected to because of the following informalities:
In claim 1, lines 7- 8: “a second row of ball bearing” should be changed to --a second row of ball bearings--. 
In claim 11, line 10: “second row of ball bearing” should be changed to --second row of ball bearings--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	In light of Applicant's Amendment/Remarks of 09/14/2021, the rejection of claims 14-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the Office Action of 06/14/2021, is hereby withdrawn.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 5, 7, 11, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schroppel (Pub. No.: US 2015/0139809 A1) in view of Minadeo (Patent No.: US 9,188,107 B2). 
Regarding claims 1 and 11, Schroppel discloses a bearing (rolling bearing arrangement 5, as displayed in annotated Figure 2) for a wind turbine (see Abstract) comprising: 
an outer race (radially outer connecting element 7, as discussed in Paragraphs [0050]-[0051]);
(radially inner connecting element 6, see Paragraphs [0050]-[0051]); 
a radially-split center race (defined by a middle connecting element 8, as illustrated in annotated Figure 2 and described in Paragraphs [0050]-[0051]) configured between the inner race and the outer race (the middle connecting element 8 is undoubtedly arranged between the radially inner and outer connecting elements 6&7), the radially-split center race (middle connecting element 8) constructed of a first race portion (first race portion RP1, which is defined by curved upper sections 36 and 37, as depicted in annotated Figure 2 and detailed in Paragraph [0062]) and a separate, second race portion (as best seen in annotated Figure 2, the second race portion RP2, which is defined by curved lower sections 38 and 39, is surely being separated), the first (RP1) and second (RP2) race portions arranged together in an axial direction (see annotated Figure 2);
a first set (S1) of ball bearings comprising at least a first row (R1) of ball bearings (rolling elements 34, as discussed in Paragraphs [0059]-[0060]) and a second row (R2, as best shown in annotated Figure 2) of ball bearing (rolling elements 35, see Paragraph [0059]-[0060]) positioned between the inner race (between the radially inner connecting element 6) and the radially-split center race (middle connecting element 8) in the axial direction (the first set S1 is surely positioned between the radially inner connecting element 6 and middle connecting element 8 in the axial direction, as depicted in annotated Figure 2); and 
a second set (S2, as presented in annotated Figure 2) of ball bearings comprising at least a first row (R1) of ball bearings (rolling elements 34, see Paragraphs [0059]-[0060]) and a second row (R2) of ball bearings (rolling elements 35, see Paragraphs [0059]-[0060]) positioned between the outer race (radially outer connecting element 7, see Paragraphs [0050]-[0051]) and the radially-split center race (defined by the middle connecting element 8, as best seen immediately below) in the axial direction.

    PNG
    media_image1.png
    676
    781
    media_image1.png
    Greyscale


In particular, with reverence to annotated Figure 2, Schroppel certainly demonstrates as how the first set S1 of ball bearings 34&35 comprising at least an upper row or first row R1 of ball bearings 34 and a lower or second row R2 of ball bearing positioned between the inner race that is defined by radially inner connecting element 6 and the radially-split center race or middle connecting element 8 while the 

    PNG
    media_image2.png
    543
    727
    media_image2.png
    Greyscale

However, most importantly in Schroppel is his specific arrangement of the ball-shaped rolling elements that are being positioned between the inner race and the center race and/or between the center race and the outer race. Clearly, as displayed in annotated Figure 2 above, Schroppel evidently demonstrates as how the first R1 row of 
With specific regard to claim 11, Schroppel exhibits as how a wind power plant 1 with a tower, a nacelle and a wind wheel 2 having a hub 3 rotates about the so-called rotor axis or main axis, together with a plurality of elongated rotor blades 4 that are projecting from the hub 3 approximately radially to the rotor axis or main axis (see Paragraph [0045]). In fact, Schroppel surely demonstrates a rotor assembly for a wind turbine, wherein a rotor comprising at least one rotor blade 4 connected to a rotatable hub through a pitch bearing, as stated in claim 11. 
Schroppel then goes to describe: If the connecting line between the centers of the fitted regions of both raceway cross sections of a row of balls either coincides with the connecting line between the circular paths of the center points of the particular row of balls, on the one hand, and the row of balls disposed diametrically opposite thereto in the quadrangle formed by the circular paths of the center points, on the other hand, or if it intersects therewith at the center of the first row of balls, then a ball is surrounded symmetrically to its particular contact points by the fitted regions of its two raceways and is therefore optimally guided thereby (see Paragraph [0020]).
However, although Schroppel discloses all structural limitations of the claimed apparatus, he does not explicitly disclose that the first row of ball bearings contacts the inner race and the radially-split center race at only two contacting point locations and/or the second row of ball bearings contacts the outer race and the radially-split center race at only two contacting point locations.


    PNG
    media_image3.png
    594
    659
    media_image3.png
    Greyscale

In particular, in column 7 lines 45-63, Minadeo explicitly teaches: By configuring the raceway walls 114, 116, 118, 120 so that each center of curvature 124, 128 is offset from the geometric center 130 of the roller elements 56, 58, each roller element 56, 58 may include two contact points 136, 138, 140, 142 defined along reference lines 144 that are angled relative to the radial direction (indicated by arrow 146) and the axial direction (indicated by arrow 148) of the pitch bearing 50. Specifically, as shown in FIGS. 5 and 6, each roller element 56 is configured to contact the first outer raceway wall 114 at a first outer contact point 136 and the first inner raceway wall 116 at a first inner contact point 138, with the first outer and inner contact points 136, 138 being defined along a reference line 144 oriented at a first contact angle 150. Similarly, each roller element 58 being configured to contact the second outer raceway wall 118 at a second outer contact point 140 and the second inner raceway wall 120 at a second inner contact point 142, with the second outer and inner contact points 140, 142 being defined along a reference line 144 oriented at a second contact angle 152. 

    PNG
    media_image4.png
    572
    819
    media_image4.png
    Greyscale

In addition, in column 10 lines 57-63, Minadeo more clearly describes that the first plurality of roller elements disposed between the first inner and outer raceway walls, each of the first plurality of roller elements defining a geometric center, a single contact point being defined directly between each adjacent pair of roller elements of the first plurality of roller elements. In this disclosure, Minadeo undoubtedly illustrates only two contacting portion.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using two contacting point locations at the first and/or second row, as taught by Minadeo, in 
Thus modified, one skilled in the art would have been reasonably appraised that the first row R1 the ball bearings 34 of the first set of ball bearings 34&35 will be further contacting the inner race at only one contacting point location and the second row R2 of ball bearings 35 of the first set S1 of ball bearings 34&35 would be further contacting the radially-split center race at only one contacting point location for a total of only two contacting point locations for the first set S1 of ball bearings and/or the first row R1 of the ball bearings 34 of the second set S2 of ball bearings 34&35 will be further contacting the outer race at only one contacting point location and the second row R2 of ball bearings 35 of the second set S2 of ball bearings 34&35 will be further contacting the radially-split center race at only one contacting point location for a total of only two contacting point locations for the second set S2 of ball bearings and/or the radially-split center race will be further allowing each of the first S1 and second S2 sets of ball bearings to achieve only two-point contact, as instantly claimed.
 	Furthermore, it should be noted that claims 1 and 11 recite “a slewing ring bearing” as a part of preamble. With respect to the preamble, it should be noted that the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
With specific regard to functional limitation directed towards the intended use of the apparatus, namely "… allows the first and second rows of ball bearings to achieve only two-point contact of each of the ball bearings”, the prior art discloses all the structural limitations of 
Accordingly, the combination of Schroppel and Minadeo appears to disclose all aspects of Applicant's claimed invention.
Regarding claims 5 and 15, Schroppel and Minadeo substantially disclose the bearing, as claimed and as detailed above. Additionally, in Paragraph [0016], Schroppel specifically teaches that the rolling elements rolling along two raceways that overlap each other at least regionally in the radial direction are preferably shaped as balls. Spherical rolling elements can assume any arbitrary contact angle between 0 degree and 90 degree, depending on the arrangement of the raceways, and thus can simultaneously transmit radial forces as well as axial forces. Further, in Paragraph [0018], Schroppel especially notes: It is within the scope of the invention that the center points of the spherical rolling elements of the four rows of balls move along four circular paths around the axis of rotation of the rolling bearing, and the points at which these paths are intersected by a transverse plane of the rolling bearing radially to its axis of rotation lie at the corners of a quadrangle, preferably at the corners of a rectangle or a square. 
As such, according to the combination, one skilled in the art would surely recognize that, in a cross-sectional view of the bearing, a first line connecting the only two contacting point locations of the first set of ball bearings and a second line connecting the only two contacting point locations for the second set of ball bearings would necessarily intersect to form a first angle, the first angle ranging from greater than 0 degrees to 90 degrees, as instantly claimed.
Regarding claim 14, Schroppel and Minadeo substantially disclose the bearing, as claimed and as detailed above. Additionally, in Paragraph [0020], Schroppel explicitly  teachers: If the connecting line between the centers of the fitted regions of both raceway cross sections of a row of balls either coincides with the connecting line between the circular paths of the center points of the particular row of balls, on the one hand, and the row of balls disposed diametrically opposite thereto in the quadrangle formed by the circular paths of the center points, on the other hand, or if it intersects therewith at the center of the first row of balls, then a ball is surrounded symmetrically to its particular contact points by the fitted regions of its two raceways and is therefore optimally guided thereby. Thus, according to the combination, one skilled in the art would have been reasonably appraised that the two contacting point locations for the first and second rows of the first set of rolling elements would be surely comprising a first location on the inner race and a second location on the radially-split center race, as instantly claimed. 
Regarding claims 7 and 17, Schroppel and Minadeo substantially disclose the bearing, as claimed and as detailed above.
Additionally, in Paragraph [0016], Schroppel specifically teaches that the rolling elements rolling along two raceways that overlap each other at least regionally in the radial direction are preferably shaped as balls. Spherical rolling elements can assume any arbitrary contact angle between 0 degree and 90 degree, depending on the arrangement of the raceways, and thus can simultaneously transmit radial forces as well as axial forces. Further, in Paragraph [0018], Schroppel expressly states: It is within the scope of the invention that the center points of the spherical rolling elements of the four rows of balls move along four circular paths around the axis of rotation of the rolling bearing, and the points at which these paths are intersected by a transverse plane of 
As such, according to the combination, one skilled in the art would surely recognize that, in a cross- sectional view of the bearing, a first line connecting the two contacting point locations of the first set of ball bearings and a second line connecting the two contacting point locations for the second set of ball bearings would necessarily intersect to form a second angle, the second angle ranging from greater than 0 degrees to 90 degrees, as instantly claimed.
8.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schroppel in view of Minadeo, and further in view of Hansen et al. (hereinafter “Hansen”) (Pub. No.: US 2007/ 0104577 A1).
Regarding claims 8 and 20, Schroppel and Minadeo substantially disclose the bearing, as claimed and as detailed above.
Although the combination of Schroppel and Minadeo discloses the vast majority of Applicant's claimed invention, he is silent as to the fact that the bearing comprises at least one of a pitch bearing or a yaw bearing of the wind turbine. Nevertheless, Hansen in the same field of endeavor teaches another wind turbine, successfully demonstrates a method for making a wind electric turbine of the type having a rotor hub supporting at least one radially extending blade, and a pitch drive for axially pivoting the blade between different pitch angles. Hansen, in Paragraph [0005],  explicitly teaches: The method includes forming an annularly-shaped first pitch bearing ring with a first raceway groove, and an annularly-shaped second pitch bearing ring with a second raceway groove. The method further includes positioning one of the first and second pitch bearing rings within the other, such that the first raceway groove aligns with the second raceway groove. The method further includes forming a plurality of rolling elements 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of a pitch bearing, as taught by Hansen, to the bearing of Schroppe/ Minadeo in order to provide a pitch bearing which is more economical to manufacture, assemble and repair, as motivated by Hansen in Paragraph [0003].
Response to Arguments
9. 	Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. Applicants’ argument resides in contention that “the cited references fail to teach or suggest “wherein the radially-split center race allows each of the first and second sets of ball bearings to achieve only two-point contact” (see Applicants’ Remarks at page 6, last paragraph). In particular, Applicants argue that, because the primary reference taught by Schroppel teaches that “[s]ince the two noses 28 of the innermost and the outermost connecting element 6, 7 are respectively embraced on three sides by the grooves 29 of the middle connecting element 8, the assembly of the blade bearing 5 is possible only if the middle connecting element 8 is divided in the region of the groove 29, along a horizontal surface 45, into an upper ring 46 and a lower ring 47, which are simultaneously slid from both axial directions over the noses 28 of the radially innermost and the radial innermost [sic] connecting element 6, 7 and only then are connected to each other, particularly screwed together.” (see Applicants’ Remarks at page 8, last paragraph), and because the secondary reference taught by Minadeo teaches “a single set of ball bearings rather than two sets and therefore cannot teach each of the first and second sets of ball bearings achieving only two-point contact”, the Applicants disagree with the combination of the references in arriving at the claimed invention (see Applicants’ Remarks at page 7, first paragraph). Furthermore, Applicants continue to argue that since Minadeo is entirely silent as to any split middle ring or radially-split center race (see Applicants’ Remarks at page 9, first paragraph), and thus, the cited references fail to teach each and every limitation of the pending claims. However, Applicants' attention is drawn to the fact that Minadeo reference was brought specifically for the purpose of showing how to achieve only two-point contact of each of the ball bearings. As stated above in the analysis for the independent claims 1 and 11, Minadeo evidently illustrates as how “a plurality of roller elements extending circumferentially around the raceway such that a single contact point is defined directly between each pair of adjacent roller elements.” (see column 2 lines 45-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using two contacting point locations at the first and/or second row, as taught by Minadeo, in the Schroppel bearing in order to improve bearing configuration for a wind turbine (see column 1 lines 1-5) and to reduce stresses within the bearing, as motivated by Minadeo in column 4 lines 13-14. 
It is also noted that many of Applicants’ arguments are not commensurate with the claims. Exemplary are Applicants arguments starting on page 8 which extensively reference the specification and discuss various subjects such as “as explained in paragraph [0025] of the originally-filed disclosure, the present subject matter is directed to a three-ring pitch bearing for a wind turbine having an outer race, an inner race, and a radially-split center race configured between the inner and the outer races.”, (see Applicants’ Remarks at page 8).
The fact that Applicant’s slewing ring and/or rotor assembly and/or operational theory may or may not be different than that disclosed by Schroppel and Minadeo does not discredit the rotor assembly or slewing ring and/or operational theory disclosed by Schroppel and Minadeo, absent claim limitations that require a narrow interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Clearly, the combination of Schroppel and Minadeo discloses all the structural limitations of the claim and is therefore fully capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114)
Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Still further, the Examiner notes that the reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims. Indeed, the independent claims 1 and 11 merely recite that “the radially-split center race allows each of the first and second sets of ball bearings to achieve only two-point contact”. There is no specific structure claimed or otherwise disclosed by Applicant which makes this interpretation unreasonable. In fact, the claim language regarding “the radially-split center race allows (…) to achieve" is certainly very broad by its nature. The 
Due to the aforementioned reasons, the Applicants' arguments are not considered persuasive and so the current rejections are not being withdrawn.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba
can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             	
/L.P/           Examiner, Art Unit 3746